MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Dec 31 2019, 8:22 am

court except for the purpose of establishing                                   CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
T. Andrew Perkins                                        Curtis T. Hill, Jr.
Peterson Waggoner & Perkins, LLP                         Attorney General of Indiana
Rochester, Indiana                                       Natalie F. Weiss
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         December 31, 2019
of the Parent-Child Relationship,                        Court of Appeals Case No.
C.S., Minor Child,                                       19A-JT-1727
A.S., Mother,                                            Appeal from the Fulton Circuit
                                                         Court
Appellant-Respondent,
                                                         The Honorable A. Christopher
        v.                                               Lee, Judge
                                                         Trial Court Cause No.
Indiana Department of Child                              25C01-1901-JT-1
Services,
Appellee-Petitioner.



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019                  Page 1 of 18
[1]   A.S. (“Mother”) appeals the involuntary termination of her parental rights to

      her child, C.S. We affirm.


                                      Facts and Procedural History

[2]   In August 2010, Mother and her eleven-month-old child, C.T., tested positive

      for marijuana. C.T. was detained and, after a seven-month out-of-home child

      in need of services (“CHINS”) period, C.T. and Mother were reunified. C.T.

      was again detained in May 2013, when Mother tested positive for

      methamphetamine. During the second ensuing out-of-home CHINS

      investigation, Mother failed to comply with the services and visitation, and C.T.

      was reunified with his father under a change of custody.


[3]   In September 2015, Mother gave birth to S.K., who tested positive for THC and

      buprenorphine at birth. Mother refused a drug test, and S.K. was detained.

      After Mother tested positive for methamphetamine, an out-of-home CHINS

      matter was opened. Mother failed to comply with services, and S.K. was

      reunified with her father under a change of custody.


[4]   In December 2016, Mother was arrested in Fulton County for possession of

      methamphetamine and unlawful possession of a syringe as level 6 felonies.


[5]   Mother gave birth to another child, C.S. (“the Child”), on December 14, 2017.

      On December 15, 2017, the Fulton County Office of the Department of Child

      Services (“DCS”) received allegations of suspicious activity and inadequate

      prenatal care. That same day, family case manager Susann Field (“FCM Field”)

      visited Mother’s hospital room in the obstetrics unit to investigate the allegations.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 2 of 18
      FCM Field encountered F.W., who was believed to be the Child’s father, in the

      room with Mother. In plain view in the room, FCM Field observed a plastic bag

      that contained two small baggies of a green leafy substance that resembled

      marijuana; four small baggies of a white powdery substance; and a bag of ten

      hypodermic syringes. F.W. was arrested on drug charges.


[6]   On or about December 15, 2017, Mother and F.W. tested positive for

      methamphetamine; Mother also tested positive for amphetamine and

      Oxycodone. The Child’s meconium screen revealed the presence of

      methamphetamine, marijuana, and morphine. The Child was removed from

      Mother’s care on an emergency basis on December 18, 2017. DCS placed the

      Child into foster care, where the Child has remained throughout the pendency

      of this action. That same day, DCS also filed a petition in which it alleged that

      the Child was a CHINS. During the Child’s wardship, Mother was to

      participate in supervised visits. DCS referred Mother to Lifeline Youth and

      Family Services for supervised visitation, which was to occur in two-hour

      increments five times each week. From December 18 to December 27, 2017,

      Mother participated in only three of twelve scheduled visits and failed to follow

      instructions at the visits she attended. Of Mother’s nine missed visits, she

      cancelled one visit and no-showed at the other eight visits. Lifeline discharged

      Mother for non-compliance.


[7]   Mother also agreed to submit to random drug testing; however, with the

      exception of December 19, 2017, when Mother telephoned DCS to inquire

      about a drug screen, Mother did not willingly participate in drug screening

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 3 of 18
      during the pendency of this action. DCS also referred Mother to Eric Foster,

      Incorporated, for a substance abuse assessment and a parenting assessment;

      however, Mother failed to contact Eric Foster, Incorporated, and the referral

      expired without her participation.


[8]   After the Child was removed, Mother visited the Child three times and has not

      visited the Child since December 27, 2017. In the meantime, the Child has

      thrived in her foster placement.


[9]   On January 28, 2018, Mother was arrested in Marshall County for dealing in

      methamphetamine as a level 4 felony. Mother refused to submit to a drug

      screen while she was in jail and indicated to the family case manager that she

      had used methamphetamine, “so there was no reason for her to submit to one.”

      Transcript Volume II at 42. On February 15, 2018, Mother entered an

      admission that the Child was a CHINS; the trial court adjudicated the Child as

      a CHINS on February 18, 2018. Subsequently, the court entered a dispositional

      order, which required Mother to: (1) participate in supervised visitation; (2)

      refrain from illegal drug use or possession, call DCS daily, and submit to

      random drug testing upon request; (3) complete a substance abuse assessment;

      (4) undergo a parenting assessment; (5) participate in individual therapy and

      follow all recommendations; (6) participate in home-based case management

      services and follow all recommendations; and (7) legally establish the Child’s

      paternity.




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 4 of 18
[10]   On March 2, 2018, Mother was released from the Marshall County Jail to

       community corrections. Mother did not contact DCS after she was released

       and did not participate in any services during that time. On April 23, 2018,

       Mother was arrested in Fulton County for possession of methamphetamine as a

       level 6 felony. On September 17, 2018, Mother pled guilty to the Fulton

       County offenses and was sentenced.


[11]   Following a periodic case review, the court found that Mother failed to: (1)

       comply with the case plan; (2) meet her parental obligations; (3) demonstrate

       progress regarding court-ordered services; (4) maintain contact with DCS from

       March 2 to April 23, 2018, when she was no longer incarcerated; and (5)

       participate in services. On January 2, 2019, DCS filed a petition to terminate

       Mother’s parental rights. On March 20, 2019, DCS filed a notice of intent to

       admit drug screens at the evidentiary hearing on the petition to terminate

       Mother’s parental rights.


[12]   The court conducted an evidentiary hearing on DCS’s petition to terminate

       Mother’s parental rights on May 24, 2019. At the time of the evidentiary

       hearing, Mother was incarcerated regarding the Marshall County offense. In its

       presentation of evidence, DCS introduced, and the court admitted, the results of

       Mother’s failed drug test on December 15, 2017, following the Child’s birth.

       Without objection from Mother, DCS introduced the drug test results under the

       business records exception to the rule against hearsay.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 5 of 18
[13]   On July 1, 2019, the court entered an order in which it terminated Mother’s

       parental rights to the Child; it found that: (1) DCS proved, by clear and

       convincing evidence, that the Child has been removed from the home and the

       custody of the Mother for more than six (6) months pursuant to the terms of the

       dispositional decree; (2) “[t]he conditions that resulted in the child’s removal and

       continued placement outside the home will not be remedied by the Mother”; (3)

       “continuation of the parent-child relationship between the Mother and Child

       poses a threat to the child’s well-being”; (4) termination of parental rights is in the

       best interests of the Child; and (5) a satisfactory plan, adoption, existed for the

       care and treatment of the Child. Appellant’s Appendix Volume II at 73.


                                                   Discussion

[14]   In order to terminate a parent-child relationship, DCS is required to allege and

       prove, among other things:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

                        (iii) The child has, on two (2) separate occasions, been
                        adjudicated a child in need of services;

               (C) that termination is in the best interests of the child; and


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 6 of 18
        (D) that there is a satisfactory plan for the care and treatment of
        the child.


Ind. Code § 31-35-2-4(b)(2). If the court finds that the allegations in a petition

described in Ind. Code § 31-35-2-4 are true, the court shall terminate the parent-

child relationship. Ind. Code § 31-35-2-8(a). A finding in a proceeding to

terminate parental rights must be based upon clear and convincing evidence.

Ind. Code § 31-37-14-2. We do not reweigh the evidence or determine the

credibility of witnesses, but consider only the evidence that supports the

judgment and the reasonable inferences to be drawn from the evidence. In re

E.M., 4 N.E.3d 636, 642 (Ind. 2014). We confine our review to two steps:

whether the evidence clearly and convincingly supports the findings, and then

whether the findings clearly and convincingly support the judgment. Id.

Reviewing whether the evidence “clearly and convincingly” supports the

findings, or the findings “clearly and convincingly” support the judgment, is not

a license to reweigh the evidence. Id. Our review must give due regard to the

trial court’s opportunity to judge the credibility of the witnesses firsthand and

not set aside its findings or judgment unless clearly erroneous. Id. “Because a

case that seems close on a ‘dry record’ may have been much more clear-cut in

person, we must be careful not to substitute our judgment for the trial court

when reviewing the sufficiency of the evidence.” Id. at 640. The involuntary

termination statute is written in the disjunctive and requires proof of only one of

the circumstances listed in Ind. Code § 31-35-2-4(b)(2)(B).




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 7 of 18
[15]   To the extent Mother argues that the trial court abused its discretion when it

       admitted the results of Mother’s failed drug screen on December 15, 2017 as a

       business record she admits that she did not object to the admission of the drug

       screen results. Thus, this issue is waived. See Cavens v. Zaberdac, 849 N.E.2d 526,

       533 (Ind. 2006) (“In order to properly preserve an issue on appeal, a party must,

       at a minimum, ‘show that it gave the trial court a bona fide opportunity to pass

       upon the merits of the claim before seeking an opinion on appeal.’”) (quoting

       Endres v. Ind. State Police, 809 N.E.2d 320, 322 (Ind. 2004)).


[16]   Mother argues that, in concluding that the conditions that led to the Child’s

       removal would not be remedied, the court improperly relied on the fact that “no

       one knew exactly when [Mother] would be released from the Marshall County

       Jail . . . and available for services” and improperly “shift[ed] the burden of

       proof” to Mother. Appellant’s Brief at 13.


[17]   In determining whether the conditions that resulted in a child’s removal will not

       be remedied, we engage in a two-step analysis. See E.M., 4 N.E.3d at 642-643.

       First, we identify the conditions that led to removal, and second, we determine

       whether there is a reasonable probability that those conditions will not be

       remedied. Id. at 643. In the second step, the trial court must judge a parent’s

       fitness as of the time of the termination proceeding, taking into consideration

       evidence of changed conditions, balancing a parent’s recent improvements

       against habitual patterns of conduct to determine whether there is a substantial

       probability of future neglect or deprivation. Id. We entrust that delicate

       balance to the trial court, which has discretion to weigh a parent’s prior history

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 8 of 18
       more heavily than efforts made only shortly before termination. Id. Requiring

       trial courts to give due regard to changed conditions does not preclude them

       from finding that a parent’s past behavior is the best predictor of future

       behavior. Id. The statute does not simply focus on the initial basis for a child’s

       removal for purposes of determining whether a parent’s rights should be

       terminated, but also those bases resulting in the continued placement outside

       the home. In re N.Q., 996 N.E.2d 385, 392 (Ind. Ct. App. 2013). A court may

       consider evidence of a parent’s history of neglect, failure to provide support,

       lack of adequate housing and employment, and the services offered by DCS and

       the parent’s response to those services. Id. Where there are only temporary

       improvements and the pattern of conduct shows no overall progress, the court

       might reasonably find that under the circumstances the problematic situation

       will not improve. Id.


[18]   To the extent Mother does not challenge certain findings of fact, the

       unchallenged facts stand as proven. See In re B.R., 875 N.E.2d 369, 373 (Ind.

       Ct. App. 2007) (failure to challenge findings by the trial court resulted in waiver

       of the argument that the findings were clearly erroneous), trans. denied.


[19]   In its order terminating Mother’s parental rights to the Child, the court made

       the following findings:


               (B) The Court recognizes Mother has been incarcerated for most
               of this case and therefore has been unable to participate in court
               ordered services. Case law is clear that incarceration alone cannot
               serve as a basis for termination of parental rights. K.E. v. Indiana
               Dep’t of Child Servs., 39 N.E.3d 641, 643 (Ind. 2015). At the same

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 9 of 18
               time, this Court cannot ignore Mother’s habitual pattern of
               substance abuse and exposing her children to illegal substances.
               Mother has two other children which were adjudicated CHINS.
               Both cases were initiated based on Mother’s substance use. In
               both cases, the child involved also tested positive for illegal
               substances. In both prior CHINS cases the children were placed
               with their respective fathers because Mother was unable to comply
               sufficiently to support reunification.

               (C) This child was also drug exposed – like [M]other’s other two
               children. [M]other was given an opportunity to engage in services
               just after detention in December 2017 until her arrest in January,
               2018 but failed to substantially comply with services or even
               visitation with her newborn child. Mother was released on
               community corrections from March 2, 2018 until her arrest for
               Possession of Methamphetamine on April 23, 2018. During this
               time [M]other did not even attempt to contact DCS to engage in
               services or see her child.

               (D) The Mother is currently incarcerated and it is unknown when
               she will be released and available to attempt services. Any chance
               of reunification is distant and unlikely given the Mother’s criminal
               difficulties coupled with her long-standing history of substance
               abuse.


       Appellant’s Appendix Volume II at 115-116.


[20]   Mother mischaracterizes the court’s reliance on her incarceration in finding that

       a reasonable probability existed that the conditions that led to the Child’s

       removal would not be remedied. Mother correctly states, and the court

       properly found, that incarceration alone cannot serve as a basis for termination

       of parental rights. It is well-settled, however, that a trial court may evaluate the

       parent’s habitual patterns of conduct to assess the likelihood that the child could


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 10 of 18
       experience future neglect or deprivation; and give considerable weight to the

       parent’s history of incarceration and the effects upon the child. See A.D.S. v.

       Ind. Dep’t of Child Services, 987 N.E.2d 1150, 1157 (Ind. Ct. App. 2013) (holding

       that the parent’s habitual patterns of conduct should be evaluated to determine

       the probability of future neglect or deprivation of the child, that DCS is not

       required to prove a parent has no possibility of changing; and that DCS need

       only establish a reasonable probability that no change will occur), trans. denied.

       Here, we find that the trial court evaluated Mother’s habitual patterns of

       conduct and history of incarceration and noted the frequency, duration, and

       extent of her incarcerations and the impact on the Child and ultimately

       concluded that any chance of reunification is distant and unlikely.


[21]   The record reveals that Mother faced pending drug charges at the outset of this

       action and that, since the Child’s removal, she was arrested and incarcerated for

       multiple drug crimes and pled guilty to dealing in methamphetamine and

       possession of methamphetamine. At the time of the evidentiary hearing in this

       case, Mother was incarcerated and had an unknown release date. The record

       further reveals that Mother used methamphetamine until she discovered she was

       pregnant with the Child, which was four-and-one-half months into the

       pregnancy; the Child’s meconium tested positive for methamphetamine,

       marijuana, and morphine; Mother failed to participate in court-ordered substance

       abuse assessments and random drug screens when she was not incarcerated;

       Mother refused a drug test in jail and indicated to the family case manager that




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 11 of 18
       she had used methamphetamine; and Mother’s two children, born prior to the

       Child, were born drug-exposed and ultimately removed from her care.


[22]   Although we observe Mother’s efforts following her April 23, 2018 arrest to

       seek out substance abuse counseling, 1 we note that the trial court is given

       discretion in balancing her efforts at improvement prior to termination against

       the habitual patterns of her conduct and in determining that the evidence of

       Mother’s prior history is the best predictor of her future behavior. See K.T.K. v.

       Ind. Dep’t of Child Servs., Dearborn Cty. Office, 989 N.E.2d 1225, 1234 (Ind. 2013)

       (“Further, the trial court was within its discretion to ‘disregard the efforts

       Mother made only shortly before termination and to weigh more heavily

       Mother’s history of conduct prior to those efforts.’”). In light of the

       unchallenged findings and evidence laid out above and in the record, we cannot

       say that the trial court clearly erred in finding that a reasonable probability

       exists that the conditions resulting in the Child’s removal or the reasons for

       placement outside Mother’s care will not be remedied.


[23]   We find no error and affirm the termination of Mother’s parental rights.


[24]   Affirmed.


       Altice, J., concurs.




       1
        Mother points to her testimony that she asked for individual substance abuse counseling in Marshall
       County Jail and that she “obtained to the NA class weekly” and went to the Celebrate Recovery class
       weekly. Transcript Volume II at 104.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019             Page 12 of 18
Tavitas, J., concurs with separate opinion.




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 13 of 18
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       In the Matter of the Involuntary                         December 31, 2019
       Termination of the Parent-Child                          Court of Appeals Case No.
       Relationship of: C.S. (Minor                             19A-JT-1727
       Child),                                                  Appeal from the Fulton Circuit
       and                                                      Court
                                                                The Honorable Christopher Lee,
       A.S. (Mother),                                           Judge
       Appellant-Respondent,                                    Trial Court Cause No.
                                                                25C01-1901-JT-1
               v.

       The Indiana Department of
       Child Services,
       Appellee-Petitioner.



       Tavitas, Judge, concurring.


[25]   I concur with the majority. Respectfully, I write separately regarding the merits

       of Mother’s challenge to the admissibility of her drug screen results pursuant to

       Indiana Evidence Rule 803, the business records exception to hearsay.

       Although this issue is waived for Mother’s failure to properly preserve the issue

       for appeal, I write to highlight the current split on this Court regarding whether

       admission of drug test results, as occurred here, falls within the business records

       exception to the rule against hearsay. See Matter of L.S., 125 N.E.3d 628, 634

       (Ind. Ct. App. 2019) (“ . . . [The drug test results] were inadmissible as hearsay

       and should not have been admitted . . . .”); see In re K.R., 133 N.E.3d 754, 762

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019    Page 14 of 18
       (Ind. Ct. App. 2019) (“[W]e conclude that drug test results do indeed fit into the

       business records exception to the hearsay rule.”).


[26]   During DCS’s investigation, Mother submitted to an oral fluid screen. At the

       fact-finding hearing on DCS’s petition to terminate Mother’s parental rights,

       Mother’s drug test results were admitted as a certified business record. DCS

       tendered an affidavit from Forensic Fluids Laboratories, Inc.’s (“FFL”)

       laboratory director detailing FFL’s drug testing procedure; introduced the

       report of the drug test; and submitted FFL’s certification of business records.

       Additionally, DCS presented witness testimony that described the manner in

       which DCS obtained and secured Mother’s fluid sample; detailed the process

       that DCS typically employs for obtaining all drug screen samples; and attested

       that DCS’s typical process was used to obtain Mother’s drug screen sample.


[27]   Mother maintains that the drug screen results constituted inadmissible hearsay;

       I disagree. In K.R., a panel of this Court considered whether a trial court

       abused its discretion when it admitted the appellant-parents’ drug test results, as

       reported by Forensic Fluids Laboratories, Inc. (“FFL”), pursuant to the

       business records exception to the rule against hearsay. The panel considered

       the following in analyzing the issue:


               Evid. R. 803(6) provides that such records are admissible if:


                        (A) the record was made at or near the time by – or from
                        information transmitted by – someone with knowledge;




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 15 of 18
                 (B) the record was kept in the course of a regularly
                 conducted activity of a business, organization, occupation,
                 or calling, whether or not for profit;


                 (C) making the record was a regular practice of that
                 activity;


                 (D) all these conditions are shown by the testimony of the
                 custodian or another qualified witness, or by a certification
                 that complies with Rule 902(11) or (12) [the rule on self-
                 authentication] or with a statute permitting certification;
                 and


                 (E) neither the source of the information nor the method
                 or circumstances of preparation indicated a lack of
                 trustworthiness.


        This hearsay exception is grounded on the theory that records of
        regularly conducted activity are reliable because they can be
        checked systematically.


        The Indiana Supreme Court has explained as follows regarding
        this rule:


                 The business records exception to the hearsay rule is based
                 on the fact that the circumstances of preparation assure the
                 accuracy and reliability of the entries. As we have
                 observed more recently, the reliability of business records
                 stems in part from the fact that the organization depends
                 on them to operate, from the sense that they are subject to
                 review, audit, or internal checks, [and] from the precision
                 engendered by the repetition[.]




Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 16 of 18
                        In essence, the basis for the business records exception is
                        that reliability is assured because the maker of the record
                        relies on the record in the ordinary course of business
                        activities. The ‘regular course’ of business ‘must find its
                        meaning in the inherent nature of the business in question
                        and in the methods systematically employed for the
                        conduct of the business as a business.’ Thus where a
                        company does not rely upon certain records for the
                        performance of its function those records are not business
                        records within the meaning of the exception to the hearsay
                        rule[.] It is not enough to qualify under the business
                        records exception to show that the records are made
                        regularly, rather, the court must also look to ‘the character
                        of the records and their earmarks of reliability acquired
                        from their source and origin and the nature of the
                        compilation.’


       K.R., 133 N.E.3d at 760-61 (citations omitted). In rejecting the parents’

       argument that the drug test results did not fit within the business records

       exception to the hearsay rule, the K.R. panel distinguished the circumstances

       surrounding the admission of the parents’ drug test results from the

       circumstances surrounding the admission of a social services agency’s reports in

       Termination of Parent-Child Relationship of E.T., 808 N.E.2d 639, 642-43 (Ind.

       2004).


[28]   In E.T., our Supreme Court found that reports generated by nonprofit SCAN,

       Inc., a social services agency, did not qualify as business records within the

       meaning of the business records exception. The reports, which described the

       agency’s impressions following home visits and supervised visits, “included

       third-party statements concerning events not observed by [SCAN’s] staff

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 17 of 18
       members” and “conclusory lay opinions”; “appeared to have been compiled for

       the sole benefit of DCS,” which was also SCAN’s sole source of referrals; and

       did not appear to “ha[ve] been prepared for the systematic conduct of [SCAN].”

       K.R., 133 N.E.3d at 761 (citing E.T., 808 N.E.2d at 642-43).


[29]   The K.R. panel contrasted the SCAN reports in E.T., which lacked certain

       inherent indicia of reliability, with FFL’s protocols as follows:


               Specifically, [FFL] functions independently from any law
               enforcement body or state agency. Rather, its services are
               presumably available to any person, public or private, corporate
               or individual, who wishes to pay the lab fees. In addition, the
               chemical analyses performed at [FFL] appear to be routine
               procedures, done for whomever requests them. These facts
               distinguish the SCAN reports [i]n E.T. from the drug test results
               in [K.R.] . . . . Accordingly, we conclude that drug test results do
               indeed fit into the business records exception to the hearsay rule.


       Id. at 762.


[30]   I agree fully with the K.R. panel’s reasoning. Waiver notwithstanding, the trial

       court did not abuse its discretion when it admitted Mother’s drug test results,

       pursuant to the business records exception to hearsay, because the drug test

       results meet the requirements of Indiana Evidence Rule 803.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-1727 | December 31, 2019   Page 18 of 18